 In the Matter of ELECTRIC PRODUCTS COMPANY,EMPLOYERandLoc u.728, INTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINEWORKERS, CIO, PETITIONERCase No. 8 RC-616.Deeided April 6, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles A.Fleming, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmedinsofar as they are consistent with our disposition, in footnote 1, ofthe Petitioner's motion.The motion by United Electrical, Radio & Machine Workers ofAmerica, herein called the Intervenor,' to dismiss the petition is deniedfor the reasons stated in Paragraph 3, below.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog andMembersHouston and Styles]. .Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'The hearing officer referred to the Board the Petitioner'smotion to set aside his rulingwhich permitted United Electrical,Radio and Machine Workers of America,and Local 728thereof,to intervene in this proceeding.The Petitioner'smotion was made on the groundsthat :(1) the Intervenor'sLocal 728 was defunct;(2) the Intervenor was not a party tothe 1948-1950 contract upon which the intervention was predicated ; (3) the representa-tive who appeared on behalf of the Intervenor at the hearing refused to testify when calledby the Petitioner and by the bearing officer.The Petitioner'smotion is granted in part : Because,as found in Paragraph 5 of thetext,the Intervenor's Local 728 is defunct,intervention by that local is not allowed.Themotion is denied to the extent that it would exclude the Intervenor:(1) the contract inquestion,although nominally between the Employer and the Intervenor's Local 728, wassigned,among others,by a representative of the Intervenor,and we find such signaturesufficient to show the interest of the Intervenor in this proceeding;seeJ. C. Pitman & Sons,Inc.,88 NLRB 913 ; and(2) the refusal of the Intervenor'srepresentative to testifyis not material to the Intervenor's privilege to intervene.89 NLRB No. 24.218 ELECTRIC PRODUCTS COMPANY2193.From 1941 to 1947, the Employer's employees were representedfor collective bargaining purposes by Local 707, United Electrical,Radio and Machine Workers of America, CIO. In 1947, Local 728,whose membership was limited to employees in the Employer's plant,was chartered by the Intervenor, and thereupon succeeded Local 707as bargaining representative. In July 1948, the Employer and theIntervenor's Local 728 executed a 1-year bargaining contract; this con-tract was extended for an additional year on July 5, 1949.TheIntervenor contends that this proceeding is barred by the lattercontract.The contract in question contains a union-security provision.Asthe contracting union has never been authorized, pursuant to Section9 (e) of the Act, to negotiate a union-security provision affectingemployees of the Employer, the 1948-1950 contract cannot operate asa bar.2A question affecting commerce exists concerning the representationof the employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees at the Employer's Cleve-land, Ohio, plant, including watchmen-janitors ,3 but excluding allclerical employees, dispatchers, professional employees, guards, andsupervisors as defined in the Act.5.On November 2, 1949, the 11 members of the executive board ofthe Intervenor's Local 728 unanimously voted to recommend to themembership of Local 728 that the Local sever its connection with theIntervenor .4On November 9, at a membership meeting of Local 728,the 122 members who were then present voted unanimously to disaffili-ate from the Intervenor and to affiliate with international Union ofElectrical, Radio and Machine Workers, CIO, hereinafter called theIUE-CIO. On December 7, 1949, Local 728 was chartered 'by theJUE-CIO.Three of the four persons who were officers of the Intervenor's Local728 were elected to office in the newly organized IUE-CIO Local at theNovember 9 meeting; the fourth person who held office in the Inter-venor's Local 728 testified that she is a member of Local 728, IUE-CIO,' C. Hager & Sons Hinge ManufacturingCo., 80 NLRB 163;General Electric Company,PlasticsDivision of the Chemical Department,81 NLRB 476.'The parties stipulated that the watchmen-janitors spend 90 percent of their workingtime performing janitorial duties.'On November 2, 1949, the CIO voted to expel the Intervenor. On the same day, itissued a Certificate of Affiliation to International Union of Electrical, Radio and MachineWorkers.See General Motors Corporation, Frigidaire Division, 88NLRB 450. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDand no longer either an officer or a member of the Intervenor's Local728.Since November 1949, the Employer has remitted to the treasurerof Local 728, IUE-CIO, dues which have been deducted from the payof its employees; and a per capita tax has since been paid by the Localto the IUE-CIO.All grievances that have. arisen since November1949 have been processed by the officers of Local 728, IUE-CIO, whoacted in such matters in their individual, rather than official, capacities.No evidence was offered by the Intervenor to show that the Inter-venor's Local 728 presently has any members or officers, that it has heldmeetings or otherwise functioned as a labor organization since No-vember 1949, or to controvert in any other manner the Petitioner'scontention that the Intervenor's Local 728 is presently defunct.Upon the basis of all the evidence adduced, we find that the Inter-venor's Local 728 is no longer in existence as a functioning labor or-ganization representing employees of the Employer.Accordingly, wefind further that the Intervenor International may be accorded a placeon the ballot despite the fact that its now defunct Local 728 has nevercomplied with the requirements of Section 9 (f), (g), and (h) of the'amended Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of this Di-rection of Election, 'including employees who did not work duringsaid payroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byLocal 728, International Union of Electrical, Radio and MachineWorkers, CIO.'For the reasons stated inGeneral Motors Corporation,Frigidaire Division,88 NLRB450, we reject the Intervenor's contention that the Petitioner's designation on the ballotshould not include "Local 728."[The Board,by Order dated April 27, 1950, granted the Intervenor,United Electrical,Radio & Machine Workers of America, permission to withdraw its name from the ballot.]